FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2011 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K Attached is a Press Release issued by Banco de Chile (“the Bank”) on August 3, 2011, regarding its financial results for the Second Quarter of 2011. Santiago, Chile, August 3, 2011, Banco de Chile (NYSE: BCH) , a full service Chilean financial institution, market leader in a wide variety of credit and non-credit products and services across all segments of the Chilean financial market, today announced its results for the second quarter ended June 30, 2011. Figures are expressed in nominal terms, unless otherwise stated. Also, certain figures included in this report have been rounded for ease of presentation, while percentage figures have not in all cases been calculated on the basis of such rounded figures, but on the basis of such figures prior to rounding. Our Brands 2: “KEEPING THE PACE” HIGHLIGHTS · Banco de Chile continues to show outstanding financial performance, reaching a net income of Ch$114 billion and a ROAE that remains above 25% in the 2Q11. · On June 19, 2011 Banco de Chile successfully completed its capital increase, raising total net proceeds of Ch$210 billion or approximately US$450 million. · Our commercial activity continues its upward trend, with the loan portfolio maintaining a double-digit growth rate, recording a 17.5% YoY rise as compared to 2Q10. Arturo Tagle, CEO: “The first semester has been an excellent start for us. We have not only achieved record figures in terms of net income and profitability, but we have also ended a successful capital increase process. Doubtless, both issues are tied. Basically, our ability to place our capital increase has to do with the confidence that the market has in our business opportunities and how we will make them true. This relies on a first semester in which we kept a ROAE above 25%, despite our capital increase and partial net income retention, with loans that exceeded the threshold of Ch$15,000 billion, a quantitative goal for us. This has enabled us to gain 76 bp. market share in a 12-month period, fuelled by significant growth in the retail segment that is a core element of our business strategy. In the same line, our capital increase provides us with enough room to consolidate our profitable growth.” Jorge Rodriguez, Banchile Inversiones Manager: “The higher dynamism in the local capital market has translated into higher activity and results for us. As of June 2011 our stock trading turnover posted a 57.4% YoY rise, exceeding Ch$5,000 billion. Although this figure includes one-off transactions like two capital increases and one IPO, it reflects the investors’ risk appetite. This has enabled us to remain as the market leader in terms of securities brokerage fees. We expect to maintain this leading position, taking advantage of the economic recovery and reinforcing our cross-sell by exploiting the Bank’s customer base.” Juan Cooper, Consumer Finance (CrediChile) Division Manager: “Our segment has shown a significant YoY advance. Our consumer loans increased by 17.9% in the 2Q11 as compared to the 2Q10. This was fostered by a number of factors: an upward trend in private consumption supported by a lower unemployment rate (7.5% on average), continuing and still attractive interest rates, our efforts to reinforce credit card usage within the segment, and our plans to increase our customer base by taking advantage of the relationship developed through our payroll services. We think our segment has a huge potential and will benefit from the positive outlook for the local economy.” Pedro Samhan, CFO: “We are in good standing to face our next challenges. First of all, our commercial activity is showing significant dynamism, not only in core banking products, but also in our subsidiaries. On the other hand, the recent capital increase has reinforced our soundness and gives us additional room to issue subordinated bonds, providing solid roots to support our future growth. Finally, our operating expenses remain under control. Though our efficiency ratio rose in the 2Q11, it is related to one-off expense provisions intended to partially cover bargaining agreements. If our efficiency ratio is adjusted by this issue, it reaffirms the improving trend shown in the previous quarters.” FINANCIAL SNAPSHOT Selected Financial Data (in millions of Ch$, except for percentages) 2Q10 2Q11 %
